Order of the 'Supreme Court, Westchester County, dated October 25, 1968, *779affirmed, without costs. In our opinion, the record indicates a meritorious defense to the demand for arbitration, no intention on the .part of respondent to abandon the preliminary trial, and otherwise diligent prosecution thereof. There being no demonstrated prejudice to appellants, we conclude that Special Term did not abuse its discretion, in this proceeding by respondent to stay arbitration, in granting respondent’s motion to restore the proceeding to the calendar after it had been marked off the calendar and automatically dismissed, because not restored within a year, pursuant to CPLR 3404 (Marco v. Sachs, 10 N Y 2d 542; Ackerman v. Perchikoff, 30 A D 2d 672; Blau v. Levine, 28 AD 2d 1137). Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuscello, JJ., concur.